DOUCET, Judge.
For the reasons assigned in No. 85-278, Bobby Jean Ryder, as the natural tutrix and on behalf of the minor children, Randall Cupp and Angela Cupp versus Federal Rural Electric Insurance Co., et al., rendered April 29, 1986, 495 So.2d 950, the judgment of the trial court is hereby reversed and set aside and the case remanded to the trial court for proceedings consistent with our opinion in No. 85-278.
The defendant-appellee is hereby assessed with the costs of this appeal.
REVERSED AND REMANDED.